128 Ga. App. 79 (1973)
195 S.E.2d 688
HUCKABY
v.
THE STATE.
47776.
Court of Appeals of Georgia.
Submitted January 5, 1973.
Decided February 5, 1973.
Hester & Hester, Frank B. Hester, Richard M. Hester, for appellant.
Hinson McAuliffe, Solicitor, James L. Webb, Ernest J. Hughie, Frank A. Bowers, for appellee.
HALL, Presiding Judge.
The defendant has filed a notice of appeal from a ruling of the trial court refusing to allow the introduction of evidence to "correct" the trial transcript for the purpose of appeal under Code Ann. § 6-805 (f, g).
Aside from the fact that the evidence concerned matters which did not transpire in the trial court, the appeal is over. The judgment was affirmed in this Court and two motions for rehearing have been considered and denied. Huckaby v. State, 127 Ga. App. 439 (194 SE2d 119). The rulings made there are binding and conclusive. Allen v. Schweigert, 113 Ga. 69 (38 S.E. 397); Code Ann. § 81A-160 (h).
Appeal dismissed. Evans and Clark, JJ., concur.